Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1-7, 11-14, and 16-20, a skilled artisan would not have found it obvious to have the second compound represented by one selected from Compounds 1, 2, and 4.

Although Lee et al. (US 2014/0183466 A1) discloses an organic light-emitting device (Figure 1) comprising:
a first electrode (Figure 1, #12 & Paragraph 0026),
a second electrode facing the first electrode (Figure 1, #19 & Paragraph 0026),
an emission layer between the first electrode and the second electrode (Figure 1, #15 & Paragraph 0026),
a hole transport region between the first electrode and the emission layer, the hole transport region comprising a first hole transport layer directly contacting the emission layer (Figure 1, #13 & Paragraph 0026),
an electron transport region between the second electrode and the emission layer (Figure 1, #17 & Paragraph 0026).
Lee et al. teaches that the first hole transport layer comprises a first compound (Paragraph 0121 – See Compound 1-14) and a second compound (Paragraph 0122).
Lee et al. teaches that the emission layer comprises a third compound (Paragraph 0152-0153 – See Compound TBADN) and a fourth compound (Paragraph 0167-0168 – See Compound DPAVBi). 
Lee et al. teaches that the second compound and the third compound are different from each other (Paragraph 0165).
In regards to the limitation that, “a lowest unoccupied molecular orbital (LUMO) energy level of the fourth compound is greater than a LUMO energy level of the third compound”.  The Examiner notes that Lee et al. discloses that the third compound (Paragraph 0152-0153 – See Compound TBADN ) corresponds to Applicant’s claimed Compound H44 (See instant claim 12), and that the fourth compound (Paragraph 0167-0168 – See Compound DPAVBi) corresponds to Applicant’s claimed Compound FD11 (See instant claim 14).
Accordingly, Lee et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a lowest unoccupied molecular orbital (LUMO) energy level of the fourth compound is greater than a LUMO energy level of the third compound”.  See MPEP 2112.01 I.

A skilled artisan would not have had a reason for the above stated limitations, therefore the organic light-emitting device as claimed in claim 10 is novel and non-obvious in view of the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726